Case 1:20-cv-20122-RNS Document 22 Entered on FLSD Docket 07/08/2020 Page 1 of 1




                              United States District Court
                                        for the
                              Southern District of Florida

  Larry M. Olea, Plaintiff,               )
                                          )
  v.                                      )
                                            Civil Action No. 20-20122-Civ-Scola
                                          )
  Miami Smokers LLC and others,           )
  Defendants.                             )
       Order Adopting in Part the Magistrate’s Report And Recommendations
         This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Plaintiff’s motion for attorne y’s
  fees and costs. On June 8, 2020, Judge Torres issued a report, recomme nding
  that the Court grant the motion in part and deny the motion in part, and
  award the Plaintiff attorneys’ fees in the amount of $4,487.50 and costs in the
  amount of $539.40. (Report & Recommendations, ECF No. 20.) No objections
  have been filed and the time to object has passed. Having considered Judge
  Torres’s report, the record, and the relevant legal authorities, this Court fi nds
  Judge Torres’s report and recommendation cogent and compelling.
         The Court affirms and adopts Judge Torres’s report and
  recommendation (ECF No. 20). The Court grants in part the Plaintiff’s moti on
  for attorneys’ fees (ECF No. 18). Consistent with the report, the Court awards
  $4,487.50 in attorneys’ fees and $539.40 in costs to Larry M. Olea to be paid
  by the Defendants, 305Smokers LLC, Miami Smokers, LLC, and Andres
  Barrientos.
          Done and ordered at Miami, Florida, on July 7, 2020.


                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
